Title: To James Madison from Marmaduke Williams, 5 January 1807
From: Williams, Marmaduke
To: Madison, James



Sir
Washington City 5 Jany 1807.

I last evening recd. a letter from Mr. Lockhart informing me, that he will not accept of his appointment as Marshal for North Carolina.  
This circumstance has been made known to the President by a letter to Mr. Alston, but I have thought proper to enclose to you Mr. Lockharts letter agreeable to his request, so that some other person may be appointed to fill that office.  I am Sir with due respect yours

MDuke Williams

